                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                  LUFKIN DIVISION

DAWN MARIE GREEN,                             §
    Plaintiff                                 §
                                              §             No. 9:16-CV-00055
v.                                            §
                                              §
NANCY BERRYHILL,                              §
COMMISSIONER OF THE SOCIAL                    §
SECURITY ADMINISTRATION,                      §
    Defendant                                 §

                               ORDER ON ATTORNEY FEES

       The Court heretofore ordered that this matter be referred to the Honorable Keith F. Giblin,

United States Magistrate Judge, for consideration pursuant to applicable law and orders of this

Court. The Court has received and considered the report of the United States Magistrate Judge

(Doc. No. 19) pursuant to such order, along with the record, and pleadings. No objections to the

report of the United States Magistrate Judge were filed by the parties. The Court concludes that

the findings of fact and conclusions of law of the United States Magistrate Judge are correct, and

the report of the Magistrate Judge is ADOPTED. All other pending motions are DENIED

                   So ORDERED and SIGNED August 4, 2019.




                                                            ____________________________
                                                             Ron Clark, Senior District Judge
